Title: To Benjamin Franklin from William Hodgson, 23 November 1779
From: Hodgson, William
To: Franklin, Benjamin


Dear Sir
London 23d Novr. 1779
The redress of some grievances under which the American Prisoners at Forton laboured, called me this morning to the office of the Commissioners for Sick & Hurt. During the Time of our Subscription I have had frequent occasion to attend them & in the main have found them Men disposed to act as fairly & openly as cou’d well be expected & I cannot but be of the Opinion but that your unhappy People who have been so long confined might have been liberated long eer this, had a proper understanding been had betwixt you & them, this Sr. will be an Apology for the trouble I am going to give you, I had after my particular business was dispatched, much Conversation with them relative to the future proposed Exchange, founded upon their Letter to Mr Hartley dated the 15th Instant— I stated to them that I thought there was an Ambiguity in the Letter, whether it was the Intention of the board to send the Cartel to Morlaix under the present Circumstances, or to wait your further Answer & Specification of Numbers & Name of Agent. I understood however very clearly that they do not mean to send any Vessell to Morlaix untill your Answer returns. I further understood it to be clearly their Resolution not to send more men to Morlaix than you had Prisoners there to be returned by her— I mentioned to them the Crews of the Serapis & C of Scarbro captured by P. Jones. I found that the objection against sending to the Texel was that those Vessells & their Crewes might possibly be retaken on their Return to Dunkirk or elsewhere, but that if those prisoners were arrived in France at whatever port, on receiving a passport for a Vessell they woud immediately send & exchange as far as their Numbers woud go— Mr Hartley being out of Town & mentioning to Mr Digges these Circumstances he thought I had best inform you of them. Tis needless for me to assure you that I shall be very happy of doing anything in my power to facilitate the Exchange of these unhappy long confined Men & that you may command me in any thing relative thereto— We drunk your Health at Slaughters twice a Month & woud flatter ourselves with the Hopes of yet seeing you again. I am very Respectfully Dr sr yr &c
William Hodgson
P.S. A Letter to Guill: Hodgson & Compa will come very safe.

 Addressed: Dr. Franklin
Notation: Hodgson Novr. 23. 1779
